NOTICE OF ALLOWABILITY
Allowable Subject Matter
	Claims 19-44 are allowed.
	The following is an examiner's statement of reason for allowance. This limitation of: track in real-time multiple resources associated with a fleet of geographically distributed unmanned aerial vehicles (UAVs), and track a plurality of incident calls, including incident calls pertaining to emergency situations, processed by the plurality of CAD systems,  selecting one or more UAVs in the plurality of UAVs to deploy in response to a selected incident call; and at least a fourth module to offer corrective/remedial action in connection with a selected incident call, in combination with the other elements of claim 1 are not taught or fairly suggested in the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Black can be reached on 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANA D THOMAS/Examiner, Art Unit 3661                                                                                                                                                                                                        
./THOMAS G BLACK/            Supervisory Patent Examiner, Art Unit 3661